Fourth Court of Appeals
                               San Antonio, Texas
                                      June 21, 2018

                                   No. 04-18-00048-CR

                                 Jerry Louis ZULAICA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CR-10438
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on July 10, 2018.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.




                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court